Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  at least one parking tower, wherein the parking tower comprises a plurality of vehicle carrying platforms that are movable in multiple axes for receiving electric vehicles to park thereon, the parking tower being connected with the electric power control unit to receive the output power output from the electric power control unit to serve as electric power for movement and parking operation of the vehicle carrying platforms of the parking tower; a plurality of power buses, which are arranged longitudinally to each correspond to one side of a predetermined location of each of the vehicle carrying platforms of the parking tower and are connected with the electric power control unit to serve as an electric energy bidirectional supply channel of the electric power control unit ; a plurality of power charging control units, wherein each power charging control unit is arranged on each vehicle carrying platform of the parking tower, each power charging control unit being operable for charging of the electric vehicle, each power charging control unit being provided with at least one power   
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859